DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-15, 17, 19-20, 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 11 and 26, which recite similar features, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s 7/12/2022 Remarks (p. 15 and 16 concerning whether Quaglia establishes the claimed material as suitable for modifying the device of McKenna) distinguish the instant claim from the best prior art McKenna in view of Quaglia. 
Specifically, McKenna recites a magnetic alloy for the attachment frame, i.e. a magnetized metal, but does not explicitly show a flexible composite magnetic material comprising a magnetic compound and a binder. Flexible composite material is afforded its plain language interpretation of a distinguishable mixture of at least the magnetic compound and binder that is flexible. Quaglia discloses a neodymium iron boron ring magnet disposed in a flexible rubber binder (125) as suitable for a variable focus lens unit (Abstract; C. 3, ll. 1-5; C. 16, ll. 18-22). Absent disclosure to the contrary, Quaglia’s neodymium iron boron ring magnet is afforded the plain language interpretation of a rigid ring coated in flexible rubber. Thus Quaglia does not disclose that the entire magnet is flexible, formed of a composite material comprising magnetic compound and binder, or that it would have been suitable for use with an attachment frame as opposed to for a variable focus lens unit as in Quaglia’s Fig. 22.
The prior art when taken alone does not remedy this deficiency. For example, Serrano (WO 2013064710 A1) teaches an attachment frame (3) comprising magnetized material (5) and overlay (6), that appears attached around the entire perimeter of the eyeglasses frame (1) (Figs. 1-3) but is silent regarding whether the magnetized material is composed of a flexible magnetic material comprising a magnetic compound and binder. 
As pointed out by the instant specification (¶22), flexibility of the attachment frame “allow[s] it to follow the contours of the eyeglasses frame to which it is to be magnetically coupled and thereby form a seal around the lenses/lens shield of the eyeglasses and any lenses in the magnetic attachment”. Since the prior art, e.g. Quaglia or Serrano, is silent concerning the use of a flexible composite magnetic material including a magnetic compound and a binder for the attachment frame as well as the benefit solved by such application, it cannot be considered that Quaglia’s teaching of flexible rubber around a magnetic ring discloses what appears to be a distinct structural conformation thereof to be suitable for an attachment frame such as one taught by McKenna.
Therefore the claim is allowable over the prior art.
In re 12-25, 27-39, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872